                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        SEAN JORDAN, et al.,
                                   7                                                        Case No. 18-cv-04363-DMR
                                                       Plaintiffs,
                                   8                                                        ORDER GRANTING REQUEST TO
                                                v.                                          APPEAR BY TELEPHONE AT CASE
                                   9                                                        MANAGEMENT CONFERENCE
                                        VALERIE COLBER,
                                  10                                                        Re: Docket No. 20
                                                       Defendant.
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          Good cause appearing, the court GRANTS the request of counsel for Plaintiffs for leave to

                                  14   appear by telephone at the Case Management Conference scheduled for November 21, 2018. The

                                  15   court determines that personal attendance is not needed in order to have an effective conference,

                                  16   so long as Plaintiffs are represented by lead trial counsel who (1) shall be prepared to address all

                                  17   of the matters referred to in the Northern District of California’s general standing order on Joint

                                  18   Case Management Statements; and (2) have full authority to enter stipulations and make

                                  19   admissions pursuant to that order. This order does not give counsel permission to appear

                                  20   telephonically at all subsequent hearings in this case. Counsel must make a specific and timely

                                  21   application to appear telephonically at any hearing, and must demonstrate good cause for

                                  22   permission to make a telephonic appearance.

                                  23          Parties appearing by telephone must follow the protocol set forth in the attached Notice re

                                  24   Telephonic Appearance Procedures for Magistrate Judge Donna M. Ryu. Failure to comply

                                  25   with the procedures ordered herein may result in sanctions.

                                  26

                                  27

                                  28
                                   1

                                   2
                                             IT IS SO ORDERED.
                                   3
                                       Dated: October 26, 2018
                                   4                             ______________________________________
                                   5                                          Donna M. Ryu
                                                                           United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27                             2

                                  28
                                   1

                                   2

                                   3

                                   4       NOTICE RE TELEPHONIC APPEARANCE PROCEDURES FOR MAGISTRATE
                                                               JUDGE DONNA M. RYU
                                   5                          EFFECTIVE APRIL 11, 2012

                                   6   I. POLICY GOVERNING TELEPHONIC APPEARANCES

                                   7   A party representative (or a party if in pro se) generally must appear in person for a hearing or
                                       case management conference. Permission to attend by telephone may be granted, in the Court's
                                       discretion, upon written request made at least one week in advance of the hearing if the Court
                                   8   determines that good cause exists to excuse personal attendance, and that personal attendance is
                                       not needed in order to have an effective hearing or conference. The facts establishing good cause
                                   9   must be set forth in the request. All telephonic appearances must be made through CourtCall, an
                                       independent conference call company, pursuant to the procedures set forth in Section II. If an
                                  10   individual schedules a telephonic appearance and then fails to respond to the call of a matter on
                                       calendar, the Court may pass the matter or may treat the failure to respond as a failure to appear.
                                  11   Scheduling simultaneous telephonic appearances in multiple courts does not excuse a failure to
                                       appear. Individuals making use of the conference call service are cautioned that they do so at their
                                  12   own risk. Hearings generally will not be rescheduled due to missed connections.
Northern District of California
 United States District Court




                                  13   II. SCHEDULING A TELEPHONIC APPEARANCE.

                                  14   If the Court grants a party's request for telephonic appearance, the party shall arrange for the
                                       appearance by calling CourtCall at (866) 582-6878 at least three business days prior to the
                                  15   hearing date.

                                  16
                                       III. PROCEDURE FOR TELEPHONIC APPEARANCE.
                                  17   Court Call will provide counsel with written confirmation of a telephonic appearance, and give
                                       counsel a number to call to make the telephonic appearance. It is counsel's responsibility to dial
                                  18   into the call not later than 10 minutes prior to the scheduled hearing.
                                  19   CourtCall does not place a call to counsel.
                                  20   The initial charge per participant for a CourtCall appearance is $30.00 for the first 45 minutes you
                                       are connected. For each additional 15 minute increment the charge is $7.00. If you do not timely
                                  21   call and connect with the Court Call operator, you will be billed for the call and the hearing may
                                       proceed in your absence.
                                  22
                                       Telephonic appearances are connected directly with the courtroom's public address system and
                                  23   electronic recording equipment so that a normal record is produced. To ensure the quality of the
                                       record, the use of car phones, cellular phones, speakerphones, public telephone booths, or phones
                                  24   in other public places is prohibited except in the most extreme emergencies. Participants should be
                                       able to hear all parties without difficulty or echo.
                                  25   At the time of your hearing, you may initially be in the listening mode in which case you will be
                                       able to hear the case before yours just as if you were in the courtroom. After your call is connected
                                  26   to the courtroom, the Judge will call the case, request appearances, and direct the manner in which
                                  27                                                      3

                                  28
                                   1

                                   2   the hearing proceeds. Each time you speak, you should identify yourself for the record. The court's
                                       teleconferencing system allows more than one speaker to be heard, so the Judge can interrupt a
                                   3   speaker to ask a question or redirect the discussion. When the Judge informs the participants that
                                       the hearing is completed, you may disconnect and the next case will be called.
                                   4
                                       Telephonic appearances by multiple participants are only possible when there is compliance with
                                   5   every procedural requirement. Sanctions may be imposed when there is any deviation from the
                                       required procedures or the Court determines that a person's conduct makes telephonic appearances
                                   6   inappropriate. Sanctions may include dropping a matter from calendar, continuing the hearing,
                                       proceeding in the absence of an unavailable participant, a monetary sanction, and/or a permanent
                                   7   prohibition against a person appearing telephonically.
                                       Court Call Telephone Appearance Procedure
                                   8   3/28/2012
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27                                                   4

                                  28
